Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 09/20/2021. Claims 1, 11 have been amended. Claims 7, 10, 17, 20 have been cancelled. Claims 1-6, 8-9, 11-16, 18-19 are presented for examination. Claims 1, 11 are independent claims.

Information Disclosure Statement 
The Applicant’s Information Disclosure Statement, filed 07/15/21, 10/12/21, has been received, entered into record, and considered.

Response to Argument
Applicant's arguments filed 09/20/21 have been fully considered but they are not persuasive.
Regarding the double patenting rejection, the amendment does not overcome the double patenting rejection. Claims 11, 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of copending Application No. Yang et al (US 2020/0154331 A1) in view of Lovlekar et al (US 2020/0404553 A1) in view of Vrzic et al (US 2018/0098250 A1).
.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of copending Application No. Yang et al (US 2020/0154331 A1) in view of Lovlekar et al (US 2020/0404553 A1) in view of Vrzic et al (US 2018/0098250 A1).

Application
Copending Application
11.	A communication device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory (11-a) process a transmitted first data packet by using a first key through a first protocol stack; and (11-b) process a transmitted second data packet by using a second key through a second protocol stack, wherein the first protocol stack and the second protocol stack share at least one protocol layer. 

Claim elements (11-a) and (11-b) recite similar subject as claim elements (58-a) and (58-b) of the copending application. The claim element to maintain a sequence of sequence of data packets by the second protocol stack as recited by the copending application is a form of processing through the second protocol stack. 

LoveleKar fig 6 shows a first protocol stack (620, 622, 624) and a second protocol stack (630, 632, 634). Both protocol stacks shared a PDCP layer the first protocol stack and the second protocol stack share at least one protocol layer”. Lovelekar fig 11 shows using the first key CK1 to process a data packet received or transmit through the first protocol stack [steps 1028, 1032] and using the second key CK2 to process a data packet received or transmit through the second protocol stack [1030, 1034]; teaching “a first key” and “a second key”. Lovlekar fig 6, 7A, 11A UE receives DL data from and transmits UL data to gNB1 through first stack (620,622,624) and receives DL data from and transmits UL data to gNB2 through second stack (630,632,634); teaching “the first data packet is transmitted between the terminal device and a first base station through the first protocol stack and the second data packet is transmitted between the terminal device and a second base station through the second protocol stack”. Lovlekar fig 11A par 0132 using the first key to cipher UL data for transmission through the first protocol stack (step 1032) and using the key, different from the first key, to cipher UL data for transmission through the second protocol stack (step 1034); teaching “the first key as well as the second key and the first protocol stack as well as the second protocol stack are used”. Lovlekar fig 11A par 0132 processing UL data for transmission through the first protocol stack (step 1032) and  processing UL data for transmission through the second protocol stack (step 1034); teaching “and the first data packet sent to the receiver by using the first key through the first protocol stack and the second data packet sent to the receiver by using the second key through the second protocol stack”. It would be obvious for a person skilled in the art to add the method disclosed by Lovlekar to Yang. The 

Vrzic fig 2 par 0057 “simultaneously communicate with two access points”. Each of the access point has a protocol stack; teaching “the first protocol stack as well as the second protocol stack are concurrently used”. Vrzic fig 2, 4 par 0057, 0065. Transmits through protocol stack 101 and protocol stack 102 to the first node and the second node, respectively. When in simultaneous transmit mode, the processing time in the two stacks must overlap; teaching “time for processing the first data packet sent to the receiver through the first protocol stack and time for processing the second data packet sent to the receiver through the second protocol stack at least partially overlap”. It would be obvious for a person skilled in the art to add the method  in view of Lovlekar. The motivation to combine is to provide reliable and low latency connectivity as discussed by Vrzic.

13.	The device of claim 11, further comprising a transceiver, configured to: (13-a) receive or send a first message, wherein the first message is configured to trigger processing the second data packet by using the second key through the second protocol stack. [The claim element (13-a) recites same subject as claim element (58-c) of the copending application.]

(58-c) configure a second protocol stack according to first triggering information sent by a first access network device, the (58-b) second protocol stack being configured to maintain at least one of: a sequence of data packets between a second access network device and the terminal device, or a security key of the data packets between the second access network device and the terminal device;  and before the terminal device receives second triggering information sent by at least one of the first access network device or the second access network device, (58-a) sequentially process data packets or data to be processed of the terminal device by use of a first protocol stack, the second triggering information being configured to trigger the terminal device to maintain the sequence of the data packets of the 


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8-9, 11-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lovlekar et al (US 2020/0404553 A1) in view of Vrzic et al (US 2018/0098250 A1).

Consider claims 1, 11
Lovlekar teaches a method and a communication device (Lovlekar fig 6 UE), comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor (Lovlekar par 0047-0048 UE comprises processor, program instructions stored in memory) is configured to call and run the computer program stored in the memory to: process a transmitted first data packet by using a first key through a first protocol stack (Lovlekar fig 6 par 0079, 7A, 11B first protocol stack (620,622,624) associated with gNB1. Fig 7A, fig 11A using first key to decipher first DL data received {fig 7A step 722, fig 11A step 1028} and to cipher UL data {fig 7A step 724, fig 11A step 1032} for transmission through first protocol stack); and process a transmitted second data packet by using a second key through a second protocol stack (Lovlekar fig 6 par 0079, 7A, 11B second protocol stack (630,632,634) associated with gNB2. Fig 7A step 722, fig 11A steps 1028, 1030 using second key to decipher second DL data received through second protocol stack), wherein the first protocol stack and the second protocol stack share at least one protocol layer (Lovlekar fig 6 par 0079 sharing PDCP stack (652,624,656, 658)); wherein the first data packet is (Lovlekar fig 6, 7A, 11A UE receives DL data from and transmits UL data to gNB1 through first stack (620,622,624)), and the second data packet is transmitted between the terminal device and a second base station through the second protocol stack (Lovlekar fig 6, 7A, 11A UE receives DL data from and transmits UL data to gNB2 through second stack (630,632,634)); wherein the first key as well as the second key and the first protocol stack as well as the second protocol stack are used (Lovlekar fig 11A par 0132 using the first key to cipher UL data for transmission through the first protocol stack (step 1032) and using the key, different from the first key, to cipher UL data for transmission through the second protocol stack (step 1034)), and the first data packet sent to the receiver by using the first key through the first protocol stack and the second data packet sent to the receiver by using the second key through the second protocol stack (Lovlekar fig 11A par 0132 processing UL data for transmission through the first protocol stack (step 1032) and  processing UL data for transmission through the second protocol stack (step 1034)).
Lovlekar does not specifically teach the first protocol stack as well as the second protocol stack are concurrently used, and time for processing the first data packet sent to the receiver through the first protocol stack and time for processing the second data packet sent to the receiver through the second protocol stack at least partially overlap.  Vrzic discloses the first protocol stack as well as the second protocol stack are concurrently used (Vrzic fig 2 par 0057 “simultaneously communicate with two access points”), and time for processing the first data packet sent to the receiver through the first protocol stack and time for processing the second data packet sent to the receiver through the second protocol stack at least partially overlap (Vrzic fig 2, 4 par 0057, 0065. Transmits through protocol stack 101 and protocol stack 102 to the first node and the second node, respectively. When in simultaneous transmit mode, the processing time in the two stacks must overlap). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Lovelekar with Vrzic by adding the method of simultaneously transmitting data packets on the first protocol stack and the second protocol stack as taught by Vrzic. The motivation to combine Lovelekar and Vrzic is to provide both reliable and low latency connectivity in mobility scenarios as discussed by Vrzic in par 0006-0007. 

Consider claims 2, 12
Lovlekar in view of Vrzic teaches the limitations of claims 1, 11, wherein a protocol layer which is not shared by the first protocol stack and the second protocol stack comprises a Radio Link Control (RLC) layer (Lovlekar fig 6 RLC 620 of first stack different from RLC 630 of second stack).

Consider claims 3, 13
Lovlekar in view of Vrzic teaches the limitations of claims 1, 11, further comprising a transceiver, configured to: receive or send a first message (Lovlekar fig 7B step 734 par 0092 receives from gNB1 DL activation SN and CK2 {second key}), wherein the first message is configured to trigger (Lovlekar fig 7C step 744 par 0098 causes UE to use CK2 {second key} to decipher second DL data).

Consider claims 4, 14
Lovlekar in view of Vrzic teaches the limitations of claims 1, 11, wherein the first key is a key before updating (Lovlekar fig 7A step 722 par 0092 CK1 {first key} is used to decipher DL packet), and the second key is an updated key (Lovlekar fig 7B step 734 received the new key CK2 {updated key}).

Consider claims 5, 15
Lovlekar in view of Vrzic teaches the limitations of claims 1, 11, further comprising a transceiver, configured to: receive or send a second message (Lovlekar fig 7E step 770 par 0103 receives RRCConnection-Reconfiguration Message from gNB2), wherein the second message is configured to indicate that the data packet is no longer processed by using the first key through the first protocol stack (Lovelekar par 0100-0101 before receiving RRCConnection-Reconfiguration message, UE uses CK1 to decipher DL data and cipher UL data. Fig 7E steps 774,776 after receiving the RRCConnection-Reconfiguration message, UE uses CK2 to decipher DL data and cipher UL data).

Consider claims 6, 16
Lovlekar in view of Vrzic teaches the limitations of claims 1, 11, wherein a data packet sender is a terminal device (Lovlekar fig 7A UE for UL data), and a data packet receiver is a base station (Lovlekar fig 7A gNB1, gNB2 for UL data); or the data packet sender is a base station (Lovlekar fig 7A gNB1, gNB2 for DL data), and the data packet receiver is a terminal device (Lovlekar fig 7A UE for DL data).

Consider claims 8, 18
Lovlekar in view of Vrzic teaches the limitations of claims 1, 11, wherein the processing comprises at least one of encryption or integrity protection processing (Lovlekar par 0088-0089 ciphering and deciphering for integrity protection).

Consider claims 9, 19
Lovlekar in view of Vrzic teaches the limitations of claims 1, 11, wherein the processing is implemented in a Packet Data Convergence Protocol (PDCP) layer (Lovlekar par 0080 PDCP entity implements data packet sequence numbering and reordering, header processing, ciphering and deciphering).

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/Srilakshmi K Kumar/SPE, Art Unit 2647